51 F.3d 269
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Emery Harold HALL, Defendant-Appellant.
No. 94-6444.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1995.Decided Mar. 27, 1995.

Emery Harold Hall, appellant pro se.  William Glenn Yarborough, III, Assistant United States Attorney, Greenville, SC, for appellee.
Before HALL and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion to modify sentence.  Our review of the record and the district court's order discloses that this appeal is without merit.  As a Fed.R.Crim.P. 35 motion, it was untimely filed.  As a motion pursuant to 18 U.S.C.A. Sec. 3582(c)(2) (1988), it has no merit because no relevant sentencing guideline has been reduced.  Accordingly, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.